Citation Nr: 0637098	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  05-04  610	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	C. David Little, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel
INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from December 6, 1974, to December 24, 1974.  These matters 
are before the Board of Veterans' Appeals (Board) on appeal 
from a February 2004 rating decision by the Indianapolis, 
Indiana Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 2006, a Travel Board hearing was held before 
the undersigned.  A transcript of this hearing is of record.  
At the hearing the undersigned granted the appellant's 
request that the case be held in abeyance for submission of 
additional evidence.  No additional evidence was received 
during the abeyance period.

The February 2004 rating decision also denied service 
connection for a broken nose, residuals of pneumonia, a left 
arm and elbow disability and a leg and knee disability.  The 
appellant filed a notice of disagreement as to these issues 
in February 2005.  The RO issued a statement of the case 
(SOC) in November 2005.  The appellant was informed that he 
must submit a substantive appeal within 60 days, or within 
the remainder (if any) of the one-year period from the date 
of mailing of the notification of the denials, to perfect his 
appeal.  Significantly, no substantive appeal has been 
received on these issues.  At the March 2006 Travel Board 
hearing the appellant's attorney inquired about these 
additional issues, noting that the RO had issued a SOC on the 
issues.  As time did not permit for a thorough review of the 
record before the hearing to determine which issues were 
properly in appellate status (i.e., had a substantive appeal 
timely filed), the undersigned took testimony on these four 
additional issues at the hearing.  On close review of the 
record at this time, the Board finds that because the 
appellant did not perfect an appeal on these additional 
issues, and because they were not certified to the Board for 
appellate review, the Board does not have jurisdiction to 
address these matters.  The only issues for the Board's 
consideration are those listed on the preceding page.  

In various statements, the appellant raised issues seeking 
service connection for post-traumatic stress disorder and a 
total rating based on individual unemployability due to 
service-connected disabilities.  These issues have not been 
developed for appellate review; they are referred to the RO 
for any appropriate action.

The issue of whether new and material evidence has been 
received to reopen a claim of service connection for a 
psychiatric disability is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action is required on his part.


FINDING OF FACT

A chronic back disability was not manifested in service, but 
was initially demonstrated years after service; a 
preponderance of the evidence is against a finding that the 
appellant's current back disability is related to his 
military service.


CONCLUSION OF LAW

Service connection for a back disability is not warranted.  
38 U.S.C.A. §§ 101(24), 106, 1110, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.6, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The record reflects that by July 2003 letter, prior to the 
RO's initial adjudication of these claims, the appellant was 
informed of the evidence and information necessary to 
substantiate his claim for service connection for a back 
disability, the information required of him to enable VA to 
obtain evidence in support of his claim, the assistance that 
VA would provide to obtain evidence and information in 
support of his claim, and the evidence that he should submit 
if he did not desire VA to obtain such evidence on his 
behalf.  On page 2 of the letter, he was informed that he 
should submit any evidence in his possession pertinent to his 
claim.  He has had ample opportunity to respond or supplement 
the record.  In fact, by letter received in February 2006, he 
indicated that he has no additional medical evidence to 
submit.  While he was not specifically advised of the 
criteria for rating back disability, or those governing 
effective dates of awards, he is not prejudiced by lack of 
such notice (See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490-91 (2006)), as rating and effective date criteria 
have no significance unless the claim is allowed, and the 
decision below does not do so.

The Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  The RO has obtained all available medical 
records identified by the appellant.  Accordingly, the Board 
will address the merits of the claim.

Service Connection for a Back Disability

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated while performing 
ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

On longitudinal review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim seeking service connection for a back 
disability.

The appellant's August 1974 pre-enlistment examination report 
notes no complaints or findings related to a back disability.  
Clinical evaluation of the spine was normal.  The remainder 
of the appellant's available service medical records note no 
complaints or findings related to a back disability.

In a statement received by the RO in February 1986, the 
National Personnel Records Center indicated that no 
additional service medical records, including records from 
the Army Hospital at Ft. Polk, were found for the appellant.

Private treatment records Dr. Harry Stout received from in 
2003 note that the appellant was seen with various complaints 
from 1979 to 2002, including low back pain.  Psychiatric 
hospitalization records dated in June 1979 note the veteran's 
complaints of back pain and an inability to participate in 
physical activities.  A June 1982 X-ray report notes findings 
of minor degenerative changes in the dorsal region of the 
spine.  Various treatment records note that the appellant was 
involved in a car accident during the summer of 1986.  A June 
1998 lumbar spine MRI notes findings of small disc 
herniations at L4-5 and L5-S1, diffuse degenerative disc 
disease and diffuse degenerative spine. 

During an August 2005 personal hearing before a hearing 
officer at the RO and a March 2006 travel Board hearing 
before the undersigned, the appellant maintained that he has 
had problems with his back since he fell off monkey bars 
during his military service.  He stated that he spent three 
days in the hospital at Ft. Polk after this fall.  The 
appellant testified that he was treated shortly after his 
military service by a Dr. Moore; however, he stated that Dr. 
Moore is now deceased and no additional treatment records are 
available.

Various back disabilities, including disc herniations and 
arthritis, have been diagnosed.  However, the first medical 
evidence of such disabilities is several years after service.  
Specifically, June 1979 private treatment records note that 
the appellant complained of back pain, and a June 1982 X-ray 
report notes findings of arthritis in the dorsal spine.  The 
evidence of record does not include any medical opinion that 
any of the current back disorders is related to the 
appellant's service.  

The Board further finds that no additional development, as 
for medical opinions or examinations is indicated.  In 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) noted that 38 C.F.R. § 
3.159(c)(4)(i) requires that a claimant establish that he or 
she has suffered an event, injury, or disease in service in 
order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  Here, there is no 
medical evidence of findings of a chronic back disability 
until many years after the appellant's military service.  A 
medical opinion is not necessary to decide this claim, as 
such opinion could not establish disease or injury in 
service.  See also Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (the Board is not required to accept a medical opinion 
that is based on the appellant's recitation of medical 
history).

While arthritis (as a chronic disease) may be service 
connected on a presumptive basis if manifested in a veteran 
to a compensable degree within a one year post-service period 
(See 38 U.S.C.A. § 1112; 38 C.F.R. § 3.309), the appellant is 
not a veteran, and this presumption does not apply.

In light of the foregoing, the Board concludes that the 
preponderance of the evidence is against the appellant's 
claim.  38 U.S.C.A. § 5107(b).  Accordingly, the claim must 
be denied.


ORDER

Service connection for a back disability is denied.


REMAND

Unfortunately, with respect to the claim to reopen, existing 
law and regulations mandate a return of this file to the RO 
for due process considerations.

In Kent v. Nicholson, 20 Vet. App. 1 (2006) (issued after 
this case was certified to the Board), the U.S. Court of 
Appeals for Veterans Claims essentially stated that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen a claim and of what evidence and 
information is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  
Review of the claims file reveals that notice in this regard 
to date is incomplete.

Accordingly, the case is REMANDED for the following:

1.  With respect to the issue of whether 
new and material evidence has been 
received to reopen a claim seeking 
service connection for a psychiatric 
disability, the RO should issue a letter 
which includes notification of the 
evidence of record, notification of the 
information that is necessary to 
establish service connection for a 
psychiatric disability, and notice 
regarding the type of evidence and 
information necessary to reopen the 
claim, i.e., what type of evidence would 
be considered new and material.  

The RO should also provide the appellant 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should then review the claim 
to reopen.  If it remains denied, the 
appellant and his representative should 
be furnished an appropriate SSOC, and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


